
	
		II
		111th CONGRESS
		2d Session
		S. 4055
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2010
			Mr. Brown of Ohio (for
			 himself, Mr. Casey,
			 Mr. Bingaman, Mrs. Hagan, and Ms.
			 Stabenow) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To extend trade adjustment assistance, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Adjustment Assistance Extension
			 Act of 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Trade Adjustment Assistance and health coverage
				improvement
				Subtitle A—Extension of Trade Adjustment
				Assistance
				Sec. 101. Extension of Trade Adjustment Assistance.
				Sec. 102. Merit staffing for State administration of Trade
				Adjustment Assistance.
				Subtitle B—Health coverage improvement
				Sec. 111. Improvement of the affordability of the
				credit.
				Sec. 112. Payment for the monthly premiums paid prior to
				commencement of the advance payments of credit.
				Sec. 113. TAA recipients not enrolled in training programs
				eligible for credit.
				Sec. 114. TAA pre-certification period rule for purposes of
				determining whether there is a 63-day lapse in creditable coverage.
				Sec. 115. Continued qualification of family members after
				certain events.
				Sec. 116. Extension of COBRA benefits for certain TAA-eligible
				individuals and PBGC recipients.
				Sec. 117. Addition of coverage through voluntary employees'
				beneficiary associations.
				Sec. 118. Notice requirements.
				Subtitle C—Other modifications to Trade Adjustment
				Assistance
				Sec. 121. Community College and Career Training Grant
				Program.
				.
				Title II—Offsets
				Sec. 201. Customs user fees.
				Sec. 202. Time for payment of corporate estimated
				taxes.
				Sec. 203. Compliance with PAYGO.
			
		ITrade
			 Adjustment Assistance and health coverage improvement
			AExtension of Trade
			 Adjustment Assistance
				101.Extension of Trade
			 Adjustment Assistance
					(a)In
			 generalSection 1893(a) of the Trade and Globalization Adjustment
			 Assistance Act of 2009 (Public Law 111–5; 123 Stat. 422) is amended by striking
			 January 1, 2011 each place it appears and inserting July
			 1, 2012.
					(b)Application of
			 prior lawSection 1893(b) of the Trade and Globalization
			 Adjustment Assistance Act of 2009 (Public Law 111–5; 123 Stat. 422 (19 U.S.C.
			 2271 note prec.)) is amended to read as follows:
						
							(b)Application of
				prior lawChapters 2, 3, 4, 5, and 6 of title II of the Trade Act
				of 1974 (19 U.S.C. 2271 et seq.) shall be applied and administered beginning
				July 1, 2012, as if the amendments made by this subtitle (other than part VI)
				had never been enacted, except that in applying and administering such
				chapters—
								(1)section 245 of
				that Act shall be applied and administered by substituting June 30,
				2013 for December 31, 2007;
								(2)section 246(b)(1)
				of that Act shall be applied and administered by substituting June 30,
				2013 for the date that is 5 years and all that follows
				through State;
								(3)section 256(b) of
				that Act shall be applied and administered by substituting the 1-year
				period beginning July 1, 2012, and ending June 30, 2013, for
				each of fiscal years 2003 through 2007, and $4,000,000 for the 3-month
				period beginning on October 1, 2007,;
								(4)section 298(a) of
				that Act shall be applied and administered by substituting the 1-year
				period beginning July 1, 2012, and ending June 30, 2013, for
				each of the fiscal years and all that follows through
				October 1, 2007; and
								(5)subject to
				subsection (a)(2), section 285 of that Act shall be applied and
				administered—
									(A)in subsection (a),
				by substituting June 30, 2013 for December 31,
				2007 each place it appears; and
									(B)by applying and
				administering subsection (b) as if it read as follows:
										
											(b)Other
				  assistance
												(1)Assistance for
				  firms
													(A)In
				  generalExcept as provided in subparagraph (B), assistance may
				  not be provided under chapter 3 after June 30, 2013.
													(B)ExceptionNotwithstanding
				  subparagraph (A), any assistance approved under chapter 3 on or before June 30,
				  2013, may be provided—
														(i)to the extent
				  funds are available pursuant to such chapter for such purpose; and
														(ii)to the extent the
				  recipient of the assistance is otherwise eligible to receive such
				  assistance.
														(2)Farmers
													(A)In
				  generalExcept as provided in subparagraph (B), assistance may
				  not be provided under chapter 6 after June 30, 2013.
													(B)ExceptionNotwithstanding
				  subparagraph (A), any assistance approved under chapter 6 on or before June 30,
				  2013, may be provided—
														(i)to the extent
				  funds are available pursuant to such chapter for such purpose; and
														(ii)to the extent the
				  recipient of the assistance is otherwise eligible to receive such
				  assistance.
														.
									.
					(c)Conforming
			 amendments
						(1)Section
			 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended to
			 read as follows:
							
								(2)(A)The total amount of
				payments that may be made under paragraph (1) shall not exceed—
										(i)$575,000,000 for fiscal year 2011;
				and
										(ii)$431,250,000 for the 9-month period
				beginning October 1, 2011, and ending June 30,
				2012.
										. 
						(2)Section 245(a) of
			 the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking
			 December 31, 2010 and inserting June 30,
			 2012.
						(3)Section 246(b)(1)
			 of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking
			 December 31, 2010 and inserting June 30,
			 2012.
						(4)Section 255(a) of
			 the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended—
							(A)in the first
			 sentence to read as follows: There are authorized to be appropriated to
			 the Secretary to carry out the provisions of this chapter $50,000,000 for
			 fiscal year 2011 and $37,500,000 for the 9-month period beginning October 1,
			 2011, and ending June 30, 2012.; and
							(B)in paragraph (1),
			 by striking December 31, 2010 and inserting June 30,
			 2012.
							(5)Section 275(f) of
			 the Trade Act of 1974 (19 U.S.C. 2371d(f)) is amended by striking
			 2011 and inserting 2013.
						(6)Section 276(c)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2371e(c)(2)) is amended to read as
			 follows:
							
								(2)Funds to be usedOf the funds appropriated pursuant to
				section 277(c), the Secretary may make available, to provide grants to eligible
				communities under paragraph (1), not more than—
									(A)$25,000,000 for fiscal year 2011;
				and
									(B)$18,750,000 for the 9-month period
				beginning October 1, 2011, and ending June 30,
				2012.
									.
						(7)Section 277(c) of
			 the Trade Act of 1974 (19 U.S.C. 2371f(c)) is amended—
							(A)by amending
			 paragraph (1) to read as follows:
								
									(1)In generalThere are authorized to be appropriated to
				the Secretary to carry out this subchapter—
										(A)$150,000,000 for fiscal year 2011;
				and
										(B)$112,500,000 for the 9-month period
				beginning October 1, 2011 and ending June 30,
				2012.
										;
				and
							(B)in paragraph (2)(A), by striking
			 December 31, 2010 and inserting June 30,
			 2012.
							(8)Section 278(e) of
			 the Trade Act of 1974 (19 U.S.C. 2372(e)) is amended by striking
			 2011 and inserting 2013.
						(9)Section 279A(h)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2373(h)(2)) is amended by striking
			 2011 and inserting 2013.
						(10)Section 279B(a)
			 of the Trade Act of 1974 (19 U.S.C. 2373a(a)) is amended to read as
			 follows:
							
								(a)In general
									(1)AuthorizationThere are authorized to be appropriated to
				the Secretary of Labor to carry out the Sector Partnership Grant program under
				section 279A—
										(A)$40,000,000 for fiscal year 2011;
				and
										(B)$30,000,000 for the 9-month period
				beginning October 1, 2011, and ending June 30, 2012.
										(2)Availability of
				appropriationsFunds
				appropriated pursuant to this section shall remain available until
				expended.
									.
						(11)Section 285 of
			 the Trade Act of 1974 (19 U.S.C. 2271 note) is amended—
							(A)by striking
			 December 31, 2010 each place it appears and inserting
			 June 30, 2012; and
							(B)in subsection
			 (a)(2)(A), by inserting pursuant to petitions filed under section 221
			 before July 1, 2012 after title.
							(12)Section 298(a) of
			 the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended by striking
			 $90,000,000 for each of the fiscal years 2009 and 2010, and $22,500,000
			 for the period beginning October 1, 2010, and ending December 31, 2010
			 and inserting $67,500,000 for the 9-month period beginning January 1,
			 2011, and ending September 30, 2011, and $67,500,000 for the 9-month period
			 beginning October 1, 2011, and ending June 30, 2012.
						(13)The table of
			 contents for the Trade Act of 1974 is amended by striking the item relating to
			 section 235 and inserting the following:
							
								
									Sec. 235. Employment and case
				management
				services.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2011.
					102.Merit staffing
			 for State administration of Trade Adjustment Assistance
					(a)In
			 generalNotwithstanding
			 section 618.890(b) of title 20, Code of Federal Regulations, or any other
			 provision of law, the single transition deadline for implementing the
			 merit-based State personnel staffing requirements contained in section
			 618.890(a) of title 20, Code of Federal Regulations, shall not be earlier than
			 June 30, 2012.
					(b)Effective
			 dateThis section shall take effect on December 14, 2010.
					BHealth coverage
			 improvement
				111.Improvement of
			 the affordability of the credit
					(a)In
			 generalSection 35(a) of the Internal Revenue Code of 1986 is
			 amended by striking January 1, 2011 and inserting July 1,
			 2012.
					(b)Conforming
			 amendmentSection 7527(b) of such Code is amended by striking
			 January 1, 2011 and inserting July 1,
			 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to coverage
			 months beginning after December 31, 2010.
					112.Payment for the
			 monthly premiums paid prior to commencement of the advance payments of
			 credit
					(a)In
			 generalSection 7527(e) of the Internal Revenue Code of 1986 is
			 amended by striking January 1, 2011 and inserting July 1,
			 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after December 31, 2010.
					113.TAA recipients
			 not enrolled in training programs eligible for credit
					(a)In
			 generalSection 35(c)(2)(B) of the Internal Revenue Code of 1986
			 is amended by striking January 1, 2011 and inserting July
			 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after December 31, 2010.
					114.TAA
			 pre-certification period rule for purposes of determining whether there is a
			 63-day lapse in creditable coverage
					(a)IRC
			 amendmentSection 9801(c)(2)(D) of the Internal Revenue Code of
			 1986 is amended by striking January 1, 2011 and inserting
			 July 1, 2012.
					(b)ERISA
			 amendmentSection 701(c)(2)(C) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1181(c)(2)(C)) is amended by striking
			 January 1, 2011 and inserting July 1,
			 2012.
					(c)PHSA
			 amendmentSection 2701(c)(2)(C) of the Public Health Service Act
			 (as in effect for plan years beginning before January 1, 2014) is amended by
			 striking January 1, 2011 and inserting July 1,
			 2012.
					(d)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2010.
					115.Continued
			 qualification of family members after certain events
					(a)In
			 generalSection 35(g)(9) of
			 the Internal Revenue Code of 1986, as added by section 1899E(a) of the American
			 Recovery and Reinvestment Tax Act of 2009 (relating to continued qualification
			 of family members after certain events), is amended by striking January
			 1, 2011 and inserting July 1, 2012.
					(b)Conforming
			 amendmentSection 173(f)(8) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2918(f)(8)) is amended by striking January 1,
			 2011 and inserting July 1, 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after December 31, 2010.
					116.Extension of
			 COBRA benefits for certain TAA-eligible individuals and PBGC
			 recipients
					(a)ERISA
			 amendments
						(1)PBGC
			 recipientsSection 602(2)(A)(v) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1162(2)(A)(v)) is amended by striking
			 December 31, 2010 and inserting June 30,
			 2012.
						(2)TAA-eligible
			 individualsSection 602(2)(A)(vi) of such Act (29 U.S.C.
			 1162(2)(A)(vi)) is amended by striking December 31, 2010 and
			 inserting June 30, 2012.
						(b)IRC
			 amendments
						(1)PBGC
			 recipientsSection 4980B(f)(2)(B)(i)(V) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2010 and
			 inserting June 30, 2012.
						(2)TAA-eligible
			 individualsSection 4980B(f)(2)(B)(i)(VI) of such Code is amended
			 by striking December 31, 2010 and inserting June 30,
			 2012.
						(c)PHSA
			 amendmentsSection 2202(2)(A)(iv) of the Public Health Service
			 Act (42 U.S.C. 300bb–2(2)(A)(iv)) is amended by striking December 31,
			 2010 and inserting June 30, 2012.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 of coverage which would (without regard to the amendments made by this section)
			 end on or after December 31, 2010.
					117.Addition of
			 coverage through voluntary employees' beneficiary associations
					(a)In
			 generalSection 35(e)(1)(K) of the Internal Revenue Code of 1986
			 is amended by striking January 1, 2011 and inserting July
			 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after December 31, 2010.
					118.Notice
			 requirements
					(a)In
			 generalSection 7527(d)(2) of the Internal Revenue Code of 1986
			 is amended by striking January 1, 2011 and inserting July
			 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 certificates issued after December 31, 2010.
					COther
			 modifications to Trade Adjustment Assistance
				121.Community
			 College and Career Training Grant Program
					(a)In
			 generalSection 278(a) of the
			 Trade Act of 1974 (19 U.S.C. 2372(a)) is amended by adding at the end the
			 following:
						
							(3)Rule of
				constructionFor purposes of
				this section, any reference to workers, workers eligible
				for training under section 236, or any other reference to workers under
				this section shall be deemed to include individuals who are, or are likely to
				become, eligible for unemployment compensation as defined in section 85(b) of
				the Internal Revenue Code of 1986, or who remain unemployed after exhausting
				all rights to such
				compensation.
							.
					(b)Authorization of
			 appropriationsSection 279 of the Trade Act of 1974 (19 U.S.C.
			 2372a) is amended—
						(1)in subsection (a),
			 by striking the last sentence; and
						(2)by adding at the
			 end the following:
							
								(c)Administrative
				and related costsThe
				Secretary may retain not more than 5 percent of the funds appropriated under
				subsection (b) for each fiscal year to administer, evaluate, and establish
				reporting systems for the Community College and Career Training Grant program
				under section 278.
								(d)Supplement not
				supplantFunds appropriated
				under subsection (b) shall be used to supplement and not supplant other
				Federal, State, and local public funds expended to support community college
				and career training programs.
								(e)AvailabilityFunds appropriated under subsection (b)
				shall remain available for the fiscal year for which the funds are appropriated
				and the subsequent fiscal
				year.
								.
						IIOffsets
			201.Customs user
			 feesSection 13031(j)(3) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
				(1)in subparagraph
			 (A), by striking September 30, 2019 and inserting March
			 31, 2020; and
				(2)in subparagraph
			 (B)(i), by striking September 30, 2019 and inserting
			 April 30, 2020.
				202.Time for
			 payment of corporate estimated taxesThe percentage under paragraph (2) of
			 section 561 of the Hiring Incentives to Restore Employment Act in effect on the
			 date of the enactment of this Act is increased by 4.5 percentage points.
			203.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
